Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 11-13, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasko (US Pub. No. 2019/0311720).

             Regarding claims 11, 20, with respect to Figures 1-9, Pasko teaches a first electronic device comprising one or more processors and memory storing instructions (figures 1A and 7 with paragraphs [0020], [0103] and [0105]: speech interface device 102(1) comprising processor(s) 702 and computer-readable media 704 storing instructions) that, in response to execution of the instructions by the one or more processors, cause the one or more processors to: 
              detect, at a microphone of the first electronic device, a spoken utterance provided by a user (fig.1) (figure 1A with paragraph [0025]: "Detecting the utterance at 114 may include capturing the utterance 114 via a microphone(s) of the first device 102(1) [...]."); 

             extract, from the one or more outputs emitted by the one or more additional electronic devices, the one or more timestamps (paragraph [0029]: "Having received the second notification 119(2) from the second device 102(2) [...], the first device 102(1) may [...], at 120, designate the device with the earliest wakeword occurrence time as the designated device to perform an action with respect to the user speech.", which implies extracting the wakeword occurrence time from the notification 119(2) and the wakeword occurrence time received from the second device 102(2));     
              compare the one or more timestamps to a local timestamp corresponding to detection of the spoken utterance at the first electronic device (paragraphs [0029] ("first device 102(1) determines, at 120, that the first wakeword occurrence time, WT1, is earlier than (or precedes) the second wakeword occurrence time, WT2") and [0031] ("first device 102(1) determines, at 120, that the second wakeword occurrence time, WT2, is earlier than (or precedes) the first wakeword occurrence time, WT1") in view of paragraph [0028] ("wakeword occurrence time, WT1, estimated by the first device 102(1)")); and 

 
            Regarding claim 12, Pasko teaches instructions to cause the first electronic device to emit an output that encodes the local timestamp (fig. 1A; paragraphs 0028) (Note; "first device 102(1) may also “advertise” to other devices in the environment, such as the second device 102(2). This advertisement operation may include sending data (shown in FIG. 1A as a first notification 119(1)) to the second device 102(2) along with the wakeword occurrence time, WT1, estimated by the first device 102(1).").

           Regarding claims 13 and 17, Pasko teaches instructions to alter the local timestamp based on one or more contextual cues (fig. 1A; paragraphs 0085) (Note; "a time “penalty” may be added to the device's 102 own utterance detection to account for the fact that locally-generated audio data .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pasko (US Pub. No. 2019/0311720).  

            Claim 1 is rejected for the same reasons as discussed above with respect to claim 11.
Furthermore, Pasko does not specifically teach detecting one or more sounds emitted by one or more additional electronic devices at the microphone, wherein each of the one or more sounds encodes a timestamp and extracting, from the one or more sounds emitted by the one or more additional electronic devices, the one or more timestamps. Pasko already points towards signaling, for the purpose of determining which device to select/invoke for further automated voice speech processing, data encoded as/in sound(s) (figures 1A and 1B; paragraphs [0019] ("using sound patterns emitted by speech interface devices in an environment to calculate a time offset value [...] utilized during device arbitration"), [0043] ("each device 102 outputs a sound pattern 104 via its speaker(s)" and "the second device 102(2) may output a second sound pattern 104(2) [...] that can be detected by other speech interface devices in the environment") and [0044] ("The sound patterns 104 may carry encoded timestamp data that represents the time at origin of the device outputting the sound pattern 104.")). Therefore, examiner takes an official notice that encoding in sound(s) the wakeword occurrence time(s) - representing timestamp(s) information - according to Pasko’s 
             Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pasko to incorporate the feature of detecting one or more sounds emitted by one or more additional electronic devices at the microphone, wherein each of the one or more sounds encodes a timestamp and extracting, from the one or more sounds emitted by the one or more additional electronic devices, the one or more timestamps in Pasko’s invention as taught by Ramaswamy. The motivation for the modification is to do so in order to provide proper encoded sound to the user. 

            Claim 2 is rejected for the same reasons as discussed above with respect to claims 1 and 12.
             Claims 3 and 7 are rejected for the same reasons as discussed above with respect to claims 13 and 17 respectively.


Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pasko (U.S. Pub. No. 2019/0311720) in view of Yang (U.S. Pub. No. 2017/0345422 A1).  

            Regarding claims 4 and 14, Pasko teaches wherein the one or more contextual cues include the first electronic device  (fig. 1A; paragraphs 0085) (Note; "a time “penalty” may be added to the device's 102 own utterance detection to account for the fact that locally-generated audio data does not have to be sent wirelessly to another device over a local area network. This time penalty 

          However, Pasko does not specifically teach that the first electronic device being assigned a different priority than the one or more additional devices. Yang teaches that the first electronic device being assigned a different priority than the one or more additional devices (paragraphs 0038, 0039, 0101) (Note; In paragraphs 0038, 0039, 0101, Pasko take into account device priority in a vehicle environment as a contextual cue for device arbitration.). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pasko to incorporate the feature of the first electronic device being assigned a different priority than the one or more additional devices in Pasko’s invention as taught by Yang. The motivation for the modification is to do so in order to provide speech recognition on the audio input based the device priority. 

             Regarding claims 5 and 15, Pasko does not specifically teach wherein the first electronic device is assigned the different priority based on the first electronic device being integral with a vehicle. Yang teaches wherein the first electronic device is assigned the different priority based on the first electronic device being integral with a vehicle (paragraphs 0038, 0039, 0101) (Note; In paragraphs 0038, 0039, 0101, Pasko take into account device priority in a vehicle environment as a contextual cue for device arbitration.). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pasko to incorporate the feature of wherein the first electronic device is assigned the different priority based on the first electronic device being 

             Regarding claims 6 and 16, Pasko does not specifically teach wherein the different priority assigned to the first electronic device is lower than one or more priorities assigned to the one or more additional electronic devices that are integral with a vehicle. Yang teaches wherein the different priority assigned to the first electronic device is lower than one or more priorities assigned to the one or more additional electronic devices that are integral with a vehicle (paragraphs 0038, 0039, 0101) (Note; In paragraphs 0038, 0039, 0101, Pasko take into account device priority in a vehicle environment as a contextual cue for device arbitration.). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pasko to incorporate the feature of wherein the different priority assigned to the first electronic device is lower than one or more priorities assigned to the one or more additional electronic devices that are integral with a vehicle in Pasko’s invention as taught by Yang. The motivation for the modification is to do so in order to provide speech recognition on the audio input based the device priority.

Claims 8-10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pasko (U.S. Pub. No. 2019/0311720) in view of Sharifi (U.S. Pub. No. 2016/0217790).  

            Regarding claims 8 and 18, Pasko does not specifically teach subsequent to invocation of the automated assistant locally at the first electronic device, detecting negative feedback from the user and causing the first electronic device to emit another sound, wherein the another sound causes the one of the additional electronic devices to invoke the automated assistant. Sharifi teaches 0035, 0031, 0053, 0023, 0022, 0045) (Note; 0021 and 0060 device list and application sounds… using voice selection for a list, 0021 and 0034/0042 evidenced display, where a list displays the highest probable devices shown. A user speaks a command to at least one or more (e.g. 3 phone, tablet, and thermostat) and visual feedback is provided on the main user interface showing visual data from at least one of (e.g. 2 tablet and thermostat) the client devices provided by data from the plurality of devices. Following subsequent steps in light of 0021 and illustratively with fig. 1, the process continues to isolate the intended device where the other devices remain asleep i.e. unresponsive …a final device is isolated after other devices can be excluded depending on packet… narrowing the selection of devices based on packet information when multiple devices hear the same audio input, multiple servers, multiple devices sending packets, device identifier is a receipt fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045)) and causing the first electronic device to emit another sound, wherein the another sound causes the one of the additional electronic devices to invoke the automated assistant (0035, 0031, 0053, 0023, 0022, 0045) (audio analysis and command processing but ASR and executions not performed until after the intended device is found, thus remaining devices do not respond… following that a final device is isolated after other devices can be excluded depending on packet… narrowing the selection of devices based on packet information when multiple devices hear the same audio input, multiple servers, multiple devices sending packets, device identifier is a receipt, hotworder transmits audio back and forth with data packets containing identifier and audio information for processing fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045). 
            Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pasko to incorporate the feature of subsequent to invocation of the automated 

             Regarding claims 9 and 19, Pasko in view of Sharifi does not specifically teach causing the first electronic device to defer to the one of the additional electronic devices. Examiner takes an official notice that causing the first electronic device to defer to the one of the additional electronic devices is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pasko in view of Sharifi to incorporate the feature of causing the first electronic device to defer to the one of the additional electronic devices in Pasko’s invention in view of Sharifi’s invention in order to provide proper response based on different device.

             Regarding claims 9 and 19, Pasko in view of Sharifi does not specifically teach detecting a follow-up spoken utterance at the microphone and processing the follow-up spoken utterance to determine that the user intended that the automated assistant be invoked on one of the additional electronic devices. Examiner takes an official notice that detecting a follow-up spoken utterance at the microphone and processing the follow-up spoken utterance to determine that the user intended that the automated assistant be invoked on one of the additional electronic devices are well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pasko in view of Sharifi to incorporate the feature of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
March 26, 2022